IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-07-00331-CR
 
In re
Steven Frank Goad
 
 

Original Proceeding
 
 

STATEMENT OF RECUSAL

 




            I hereby recuse myself from further participation
in this case.
 
                                                                                    _____________________________
                                                                                    FELIPE REYNA
                                                                                    Justice
 
                                                                                    Date:
________________________